OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Mid Cap Value Fund Schedule of Investments 7/31/2015 Shares Value COMMON STOCKS - 100.2% Energy - 6.6% Oil & Gas Drilling - 1.0% Helmerich & Payne, Inc. $ Oil & Gas Equipment & Services - 1.1% Cameron International Corp. * $ Oil & Gas Exploration & Production - 4.5% Cabot Oil & Gas Corp. $ Cimarex Energy Co. Devon Energy Corp. EQT Corp. Memorial Resource Development Corp. * $ Total Energy $ Materials - 3.8% Commodity Chemicals - 0.8% Methanex Corp. $ Metal & Glass Containers - 0.9% Owens-Illinois, Inc. * $ Forest Products - 1.1% Louisiana-Pacific Corp. * $ Paper Products - 1.0% International Paper Co. $ Total Materials $ Capital Goods - 5.8% Aerospace & Defense - 0.5% Huntington Ingalls Industries, Inc. $ Building Products - 4.5% Fortune Brands Home & Security, Inc. $ Owens Corning * USG Corp. * $ Electrical Components & Equipment - 0.8% Regal Beloit Corp. $ Total Capital Goods $ Commercial Services & Supplies - 2.1% Office Services & Supplies - 0.7% Steelcase, Inc. $ Human Resource & Employment Services - 1.4% ManpowerGroup, Inc. $ Total Commercial Services & Supplies $ Transportation - 3.3% Airlines - 2.0% United Continental Holdings, Inc. * $ Trucking - 1.3% Ryder System, Inc. $ Total Transportation $ Automobiles & Components - 2.8% Auto Parts & Equipment - 0.9% Tenneco, Inc. * $ Tires & Rubber - 1.9% The Goodyear Tire & Rubber Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 4.3% Homebuilding - 1.7% Lennar Corp. $ Household Appliances - 1.1% Whirlpool Corp. $ Housewares & Specialties - 1.5% Jarden Corp. * $ Total Consumer Durables & Apparel $ Retailing - 4.8% Department Stores - 2.0% Kohl's Corp. $ Macy's, Inc. $ Apparel Retail - 1.0% Ross Stores, Inc. $ Specialty Stores - 1.8% Office Depot, Inc. * $ Sally Beauty Holdings, Inc. * $ Total Retailing $ Food, Beverage & Tobacco - 4.7% Agricultural Products - 2.4% Bunge, Ltd. $ Ingredion, Inc. $ Packaged Foods & Meats - 2.3% The JM Smucker Co. $ Tyson Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 5.5% Health Care Equipment - 3.1% Boston Scientific Corp. * $ Zimmer Biomet Holdings, Inc. $ Health Care Distributors - 1.0% Cardinal Health, Inc. $ Health Care Services - 1.4% Quest Diagnostics, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 4.9% Pharmaceuticals - 4.9% Endo International Plc $ Jazz Pharmaceuticals Plc * Mallinckrodt Plc * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.9% Regional Banks - 8.9% Cathay General Bancorp $ First Horizon National Corp. Huntington Bancshares, Inc./OH KeyCorp Regions Financial Corp. $ Total Banks $ Diversified Financials - 8.4% Other Diversified Financial Services - 1.9% Voya Financial, Inc. $ Specialized Finance - 2.9% Intercontinental Exchange, Inc. $ The NASDAQ OMX Group, Inc. $ Asset Management & Custody Banks - 1.3% Ameriprise Financial, Inc. $ Investment Banking & Brokerage - 2.3% Lazard, Ltd. $ Stifel Financial Corp. * $ Total Diversified Financials $ Insurance - 10.2% Life & Health Insurance - 3.8% Lincoln National Corp. $ Unum Group $ Multi-line Insurance - 1.9% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 3.0% The Hanover Insurance Group, Inc. $ XL Group Plc $ Reinsurance - 1.5% Reinsurance Group of America, Inc. $ Total Insurance $ Real Estate - 6.6% Diversified REIT - 1.2% Duke Realty Corp. $ Hotel & Resort REIT - 0.9% Pebblebrook Hotel Trust $ Retail REIT - 1.0% General Growth Properties, Inc. $ Specialized REIT - 2.0% Corrections Corp of America $ The GEO Group, Inc. $ Real Estate Services - 1.5% Jones Lang LaSalle, Inc. $ Total Real Estate $ Software & Services - 5.4% IT Consulting & Other Services - 1.5% Amdocs, Ltd. $ Data Processing & Outsourced Services - 2.7% Fidelity National Information Services, Inc. $ Total System Services, Inc. $ Application Software - 1.2% Nuance Communications, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 2.4% Communications Equipment - 1.1% Ciena Corp. * $ Electronic Manufacturing Services - 1.3% IPG Photonics Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.5% Semiconductor Equipment - 1.2% Entegris, Inc. * $ SunEdison, Inc. * $ Semiconductors - 3.3% Broadcom Corp. $ Microsemi Corp. * NVIDIA Corp. ON Semiconductor Corp. * $ Total Semiconductors & Semiconductor Equipment $ Utilities - 5.2% Electric Utilities - 4.2% Edison International $ Eversource Energy Pinnacle West Capital Corp. Westar Energy, Inc. $ Multi-Utilities - 1.0% Public Service Enterprise Group, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $905,715,376) $ TOTAL INVESTMENT IN SECURITIES - 100.2% (Cost $905,715,376) (a) $ OTHER ASSETS & LIABILITIES - (0.2)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT Real Estate Investment Trust. (a) At July 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $906,268,978 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of July 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
